Exhibit 10.4

AMENDMENT TO THE MANAGEMENT INCENTIVE PLAN

OF MILLIPORE CORPORATION (dated February 17, 2000)

WHEREAS Millipore Corporation (the “Company”) maintains the Management Incentive
Plan, dated February 17, 2000 (the “Plan”);

WHEREAS, pursuant to the General Terms and Conditions of the Plan, the Board of
Directors of the Company (the “Board”) may amend the Plan, subject to certain
exceptions not relevant hereto;

WHEREAS, on or about December 8, 2005, the Company authorized and directed the
Management Development and Compensation Committee (the “Committee”) to review
and approve such technical and operational amendments (if any) to those plans,
agreements and arrangements of the Company which may be “deferred compensation
plans” within the meaning of Section 409A of the Internal Revenue of 1986, as
amended from time to time, and the regulations thereunder as in effect from time
to time (“Section 409A”);

WHEREAS, the Committee has considered the proposed amendment and wishes to adopt
the amendment in order to exempt the Plan from Section 409A;

NOW, THEREFORE, the Plan is hereby amended, effective on the date hereof, as
follows:

1. The following language shall be inserted as the new third paragraph under
“Awards”:

In all events, payment of awards shall occur no later than March 15 of the
calendar year immediately following the end of the annual plan year to which the
awards relate.

2. Full Force and Effect. Except as expressly amended hereby, the Plan shall
continue in full force and effect in accordance with the terms thereof.

3. Governing Law. The validity, interpretation, construction, performance and
enforcement of these amendments shall be governed by the laws of the
Commonwealth of Massachusetts without giving effect to the principles of
conflict of laws thereof.

IN WITNESS THEREOF, the Company has caused this amendment to be executed this
22nd day of October, 2008.

 

MILLIPORE CORPORATION By:  

/s/ Jeffrey Rudin

  Jeffrey Rudin   Vice President, General Counsel